Title: Thomas Jefferson to Alexander von Humboldt, 6 December 1813
From: Jefferson, Thomas
To: Humboldt, Alexander von


          My dear friend and Baron  Dec. 6. 13.
          I have to acknolege your two letters of Dec. 20. & 26. 1811. by mr Correa, and am first to thank you for making me acquainted with that most excellent character. he was so kind as to visit me at Monticello, and I found him one of the most learned and amiable of men. it was a subject of deep regret to separate from so much worth in the moment of it’s becoming known to us.the livraison of your Astronomical observations,
			 and the 6th and 7th on the subject of New Spain, with the corresponding Atlasses are duly recieved, as had been the preceding Cahiers. for these treasures of a
			 learning so interesting to us, accept my sincere
			 thanks. I think it most fortunate that your travels in those
			 countries were so timed as to make them known to the world in the moment they were about to become actors on it’s stage. that they will throw off their European dependance I have no doubt; but in
			 what kind of government their revolution will end is not so certain. history, I believe furnishes no example of a priest-ridden people maintaining a free civil government. this marks the lowest
			 grade
			 of ignorance, of which their civil as well as religious leaders will always avail themselves for their own purposes. the vicinity of New Spain to the US. and their consequent intercourse may furnish schools for the higher, and example for the lower classes of their citizens.
			 and Mexico, where we learn from you that men of science are not wanting, may revolutionise itself under better auspices than the Southern provinces. these last, I fear, must end in military despotisms.
			 the different casts of their inhabitants, their mutual hatreds and jealousies, their profound ignorance & bigotry, will be plaid off by cunning leaders, and each be made the
			 instrument of
			 enslaving the others. but of all this you can best judge, for in truth we have little knolege of them, to be depended on, but through you.but in whatever
			 governments they end, they will be American governments, no longer to be involved in the never-ceasing broils of Europe. the European nations constitute a separate division of the globe; their localities make them part of a distinct system; they have a set of interests of their own in which it is our business
			 never to engage ourselves. America has a hemisphere to itself: it must have it’s separate system of interests, which must not be subordinated to those of Europe. the insulated state
			 in
			 which nature has placed the American continent should so far avail it that no spark of war kindled in the other quarters of the globe should be wafted across the wide oceans which separate us from them. and it will be so. in 50.
			 years more the the US. alone will contain 50. millions of inhabitants; and 50. years are soon gone over.
			 the peace of 1763. is within that period. I was then 20. years old, and of course remember well all the transactions of the war preceding it. and you will live to see the epoch now equally ahead of us, and the
			 numbers which will then be spread over the other parts of the American hemisphere, catching long before that the principles of our portion of it, and concurring with us in the maintenance of the
			 same
			 system.—you see how readily we run into ages beyond the grave, and even those of us to whom that grave is already opening it’s quiet bosom. I am anticipating events of which you will be the
			 bearer to
			 me in the Elysian fields 50. years hence.You know, my friend, the
			 benevolent plan we
			 were pursuing
			 here for the happiness of the Aboriginal inhabitants in our vicinities. we spared nothing
			 to
			 keep them at peace with one another, to teach them agriculture and the rudiments of the most necessary arts, and to encourage industry by establishing among them separate property. in this way
			 they
			 would have been enabled to main subsist and multiply on a moderate scale of landed possession; they would have mixed their blood with ours and been amalgamated and identified with us within no distant period of time. on the commencement of the commencement of our present war, we pressed on them the observance of peace and neutrality. but the interested and unprincipled policy of England has defeated all our labors for the salvation of these unfortunate people. they have seduced the greater part of the tribes, within our neighborhood, to take up the hatchet against us, and
			 the cruel massacres they have committed on the women and children of our frontiers taken by surprise, will oblige us now to pursue them to extermination, or drive them to new seats beyond our
			 reach.
			 already we have driven their patrons & seducers into Montreal, and the opening season will force them to their last refuge, the walls of Quebec, we have cut off all possibility of intercourse and of mutual aid, and may pursue at our leisure whatever plan we find necessary to secure ourselves against the future effects of their savage and
			 ruthless warfare. the confirmed brutalisation, if not the extermination of this race in our America is therefore to form an additional chapter in the English history of the same colored man
			 in Asia, and of those of their the brethren of their own colour in Ireland and wherever else Anglo-mercantile cupidity can find a two-penny interest in deluging the earth with human blood.—but let us
			 turn from the loathsome contemplation of the degrading effects of
			 commercial avarice.
          That their Arrowsmith should have stolen your map of Mexico, was in the pyratical spirit of his country.
			 but I should be sincerely sorry if our Pike has made an ungenerous use of your candid communications here; and the more so as he died in the arms of victory gained over the enemies of his country. whatever he did was on a principle of
			 enlarging knolege, and not for filthy shillings and pence of which he made none from that book. if what he has borrowed has any effect it will be to excite an appeal in his readers from his defective information to the copious volumes of it with which you have enriched the world. I am
			 sorry he omitted even to acknolege the source of his information. it has been an oversight, and not at all in the spirit of his generous nature. let me sollicit your forgiveness then of a deceased hero, of an
			 honest and zealous patriot, who lived and died for his country.
          You will find it inconcievable that Lewis’s journey to the Pacific should not yet have appeared; nor is it in my power to tell you the reason. the measures taken by his surviving companion Clarke, for the publication, have not answered our wishes in point of dispatch. I think however, from what I have heard, that the mere journal will be out within a few weeks in 2. vols 8vo. these I will take care to send you with the tobacco seed you desired, if it be
			 possible
			 for them to escape the thousand ships of our enemies spread over the ocean. the botanical &
			 zoological discoveries of Lewis will probably experience greater delay, and become known to the world thro’ other channels before that volume will be ready. the Atlas, I believe, waits on the leisure of the engraver.
          Altho’ I do not know whether you are now at Paris, or ranging the regions of Asia to acquire more knolege for the use of man, I cannot deny myself the gratification of an endeavor to recall myself to your recollection and of assuring you of my constant attachment, and of renewing to you the just tribute of my affectionate esteem & high respect and consideration.
          Th:
            Jefferson
         